EXAMINER’S COMMENT
The claim amendments and remarks of March 29, 2022 have been entered. 
Upon further consideration, the rejections under (i) 35 U.S.C. § 101 and (ii) 35 U.S.C. § 112 have been withdrawn in light of the claim amendments and the accompanying arguments.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method for producing meal from Brassica napus plants having low acid detergent fiber, which method comprises providing a population Brassica napus plants derived from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage, using marker assisted selection to analyze the population of plants or seeds thereof for the presence of a N09 marker allele at a locus within N09 chromosomal interval comprising and flanked by SEQ ID NO:1 and SEQ ID NO:111 associated with low acid detergent fiber, selecting a plant having the N09 marker allele, and producing meal having low acid detergent fiber from seeds of the selected plant. The prior art fails to teach or reasonably suggest the instantly claimed method(s). 
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

SUMMARY
Claims 28-45 are allowed.
Examiner’s Contact Information                                                                                                                                                                     
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663